Wright, J.
The deputy of the clerk of the District Court has power to administer oaths. Wood v. Bailey, ante p. 46. And it is not necessary that the absence or inability of the principal should be stated. The District Court knows its own clerk and his deputy, and it is not necessary *567that bis signature to a jurat (accompanying a petition for an attachment,) should be authenticated by his official seal. The deputy may approve the bond for an attachment, and issue the writ. Code 1851, § 412.
The petition in this case charges that plaintiffs sold to Rose, the husband, one cook-stove and fixtures, tea cups, &c.; that said goods were purchased by the husband for the use of the family; that the same were so used and that the expense thereof was a family expense. The husband and wife were sued, and she demurred to the petition, which was overruled. The point made is that the contract did not relate to her separate property, nor to the expense of the family, within the meaning of § 1455 of the Code. This section reads thus: “ The expenses of the family, the education of the children, and such other obligations as come within the equity of this provision, are chargeable upon the property of both husband and wife or either of them, and in relation thereto they may be sued jointly, or the husband separately.” Under this section we think the action was maintainable. And see Rodemeyer v. Rodman, 5 Iowa 426. The articles mentioned come properly under the head of “ family expenses.” A cook-stove and fixtures, when purchased for that use and used in the house, as properly c.ome within the meaning of the statute as clothing, food, or medicine.
Affirmed.